OPINION — AG — ** ELECTION — BALLOT — EQUAL PROTECTION — DISCRIMINATION ** THE WORDS. ." THAT MY RACE IS _______, (BLACK OR WHITE) SHOULD NOT BE INCLUDED IN THE NOTIFICATION AND DECLARATION OF CANDIDACY FORMS REFERRED TO BY YOU, AND IT SHOULD BE DISREGARDED BY THE STATE ELECTION BOARD IN THE PREPARATION OF ELECTION BALLOTS, AND THAT HENCE THE RACE OF ANY CANDIDATES WHO IS OTHER THAN OF THE WHITE RACE `SHOULD NOT BE PRINTED' UPON SAID BALLOTS IN PARENTHESIS AFTER HIS NAME. (DISCRIMINATION, RACE) CITE: 26 O.S. 162 [26-162], 26 O.S. 162 [26-162](A) (FRED HANSEN)